UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD PRESTON KNIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:07-cr-00031-NKM-5; 3:11-cv-80317-NKM-
RSB)


Submitted:   May 30, 2013                  Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Preston Knight, Appellant Pro Se. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Ronald Mitchell
Huber,   Assistant  United  States  Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd    Preston     Knight       seeks    to    appeal    the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order     is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard         by     demonstrating        that

reasonable       jurists     would    find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural       grounds,        the     prisoner      must

demonstrate      both    that   the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Knight has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral     argument    because       the       facts    and     legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3